Citation Nr: 1742815	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Air Force on active duty from May 1971 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a May 2015 decision, the Board remanded the appeal for further development, which has been completed.


FINDINGS OF FACT

1.  Military noise exposure is conceded.

2.  The Veteran's bilateral hearing loss did not manifest to a degree of 10 percent or more within a year of discharge from service and its symptoms did not continue after discharge from service.

3.  The persuasive, competent evidence shows the Veteran's bilateral hearing loss is not related to any in-service military noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for bilateral hearing loss.  For the reasons that follow, the Board finds that service connection is not warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The result of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  See 38 C.F.R. § 4.85.

In February 2008, the Veteran underwent a private audiological examination at St. Anthony's Medical Center.  The results are displayed in graphical form but have not been converted to an appropriate numerical form.  Upon review of the graph, it appears that the puretone thresholds were not tested at all of the required Hertz per 38 C.F.R. § 3.385.  It is unclear whether the speech recognition scores were obtained using the Maryland CNC Test, and whether the test was conducted by a state-licensed audiologist, as required by § 4.85(a).  The United States Court of Appeals for Veterans Claims (Court) has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471(1995).  If the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist. Id.  

The Board remanded the claim in May 2015 in order to obtain clarification from the Veteran regarding the graphical representation.  A letter was sent to the Veteran in November 2015 requesting authorization to obtain clarification and additional records from St. Anthony's Medical Center.  The Veteran responded that all necessary medical records were already in the file and did not submit the request authorization.  Due to the inability to obtain the necessary clarification, the Board finds that the February 2008 graphical representation is unclear -as it may have several possible interpretations- and is inadequate for adjudication purposes.   

In an October 2008 VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he served as a policeman guarding air strips during military service.  He reported that he was not provided proper ear protection and that he was exposed to acoustic trauma from the airplane noise.  He reported that he has experienced tinnitus since exposure to that acoustic trauma in service; the same assertion was not made with regard to the bilateral hearing loss.  The Veteran asserted that his current bilateral hearing loss is the result of the in-service acoustic trauma.

In a May 2011 VA Form 21-1438, Statement in Support of Claim, the Veteran reported that during service he was a security policeman and was exposed to noise from aircraft along the flight line.  He reported that he wore ear plugs; however, they were not sufficient because the noise level was intense.  He reported that he went to the dispensary and underwent an audiological examination.  He reported that he was assigned to a different shift and his hearing got a little better.  He reported that eventually he was moved off of the flight line.  He reported that his hearing was "up and down" until 2008, when it worsened and he sought help.

The Veteran underwent a VA examination in May 2011.  He reported that he has experienced hearing difficulties for the past 3 years.  He reported that his hearing just goes in and out.  He reported that he hears better out of one ear; however, he was unsure which one.  The Veteran reported that prior to military service he mowed lawns, and since discharge from service he worked in his own landscaping business and went target shooting, with the use of hearing protection, approximately twice a year. He also reported that during service he used hearing protection in his duties as a military policeman.  

Puretone thresholds (in decibels) and speech recognition scores using the Maryland CNC Test were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
10
20
35
20
LEFT
20
15
25
20
35
24

The examiner opined that the Veteran's hearing loss was not at least as likely as not related to his military service.  The examiner noted that the Veteran's hearing loss, as evaluated 37 years after discharge from service, did not qualify as a disability for VA purposes.  The examiner also reasoned that the Veteran had only noticed symptoms of hearing loss for the past 3 years and the service treatment records did not support a linkage.

The Veteran's private audiologist submitted a letter dated October 25, 2011.  The doctor wrote that the Veteran has been under his care for approximately 3 years.  The doctor opined that the Veteran's chronic hearing loss more than likely has its genesis from noise exposure during military service.  No rationale was provided.

In the September 2013 substantive appeal (via VA Form 9), the Veteran wrote that he was seen at sick call for loss of hearing in approximately October 1971.

In July 2015, the Veteran underwent a private audiological examination.  Puretone thresholds (in decibels) and speech recognition scores were provided, but it is unclear whether the speech recognition scores were obtained using the Maryland CNC Test, and whether the test was conducted by a state-licensed audiologist, as required by § 4.85(a).  

The Veteran underwent a VA examination in January 2016.  Puretone thresholds (in decibels) and speech recognition scores using the Maryland CNC Test were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
15
25
35
96
LEFT
20
15
20
20
35
96

The examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not related to military service.  The examiner reasoned that there was no evidence of hearing loss while in the military.  A 2011 VA examination report noted that the Veteran had reported noticing hearing difficulty three years prior, which would be more than thirty years after separation from the military.  A 2008 private audiogram indicated mild high frequency hearing loss that did not meet the criteria for disability for VA purposes.  The examiner discussed medical literature (the Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the Institute of Medicine) which indicates that the definitive consensus in the medical community is that noise exposure cannot caused a delayed hearing loss to appear later in one's life long after the cessation of the noise exposure.  The examiner also opined that the Veteran's work in landscaping for 35 years and his recreational hunting would likely cause enough post-military noise exposure to account for his current hearing loss.

In March 2016, the Veteran submitted a disability benefits questionnaire (DBQ) that was completed by a private audiologist.  The audiologist identified herself as a state-licensed audiologist and also provided her license number.  The audiologist indicated that the Veteran reported that he was a security policeman in the Air Force and that he had to guard nuclear aircraft.  He reported that he was exposed to very loud noise on a regular basis from those aircraft.  He reported that he went to the dispensary after his first night on the job because he felt he had hearing loss.  He reported that both prior to and after service he worked as a landscaper and always wore hearing protection.  He also reported that he is a hunter and that he wears hearing protection while doing so.  Puretone thresholds (in decibels) and speech recognition scores using the Maryland CNC test were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
15
15
25
40
90
LEFT
15
15
15
15
40
84

The audiologist opined that, based on the history provided and the results of the examination, the Veteran's bilateral hearing loss was more likely than not related to his military noise exposure.  The audiologist also noted that the American College of Occupation and Environmental Medicine states that noise exposure without hearing protection can cause and/or contribute to noise-induced hearing loss, acoustic trauma, and tinnitus in individuals.  The DBQ indicates that the claims file was not reviewed by the audiologist.

Objective test results of the March 2016 private audiological examination meets the criteria of § 3.385; thus, the Veteran's bilateral hearing loss is considered a disability for VA purposes.

The Veteran's service treatment records were unable to be located and are not of record.  See September 2009 Memorandum.  The Veteran was notified of this fact in a letter dated September 25, 2009, and asked to submit any service treatment records he may possess.  In November 2009, the Veteran submitted some of the original records in his possession; these were his military personnel records, not his service treatment records.

The Veteran has asserted that he experienced acoustic trauma from aircraft noise while working as a policeman during service.  Military noise exposure is conceded.  See, e.g., August 2013 statement of the case.  

The Veteran has asserted that he went to sick call for hearing problems during service, to include in approximately October 1971.  The Veteran is competent to describe the terms of his service, and such an action would be consistent with his military noise exposure, which has been conceded.  As there is no affirmative evidence to the contrary, the Board finds this assertion to be credible.

The Veteran has asserted that his hearing has been "up and down" since service.  This statement implies that there has been a continuity of symptomatology since service.  The Board does not find this assertion to be credible because it is inconsistent with the remainder of the evidence.  In an October 2008 statement submitted in connection with the original claim, the Veteran explicitly stated that he had experienced tinnitus since the in-service acoustic trauma; however, a similar statement was not made with regard to the hearing loss.  He merely asserted that his hearing loss was related to the in-service acoustic trauma.  During a May 2011 VA examination, he reported that he had experienced hearing loss and tinnitus for the prior three years.  In a May 2012 notice of disagreement, the Veteran clarified what he perceived to be a factual inaccuracy.  Via his representative, he wrote that the tinnitus did begin in service, and that it had just become worse over the last few years.  No such correction was made with regard to the hearing loss.  Additionally, upon review of the etiological opinions the Veteran has obtained in support of the claim, there is no indication that he reported to the examiners that his hearing loss had continued since service.  Given the foregoing evidence, the Board finds that symptoms of hearing loss did not continue after discharge from service.  But for one statement asserting such, all of the Veteran's other statements regarding the history of his hearing loss have not supported this finding.  His claims for bilateral hearing loss and tinnitus were raised and considered concurrently, and his description of his tinnitus regularly placed its onset in service and asserted continuity therefrom; however, similar statements were not usually made with regard to the hearing loss.  Accordingly, the evidence weighs against a finding of continuity of symptomatology since service as the Board does not find the Veteran's statement regarding such to be credible.

The record contains linkage opinions from May 2011, October 2011, January 2016, and March 2016.  The May 2011 and January 2016 opinions were provided by VA examiners and weigh against the claim.  The Board notes that the January 2016 opinion is adequate despite the fact that the examiner said that there is no evidence of hearing loss in service.  A plain reading of this statement appears to indicate that the examiner did not consider the Veteran's lay statements, which do constitute evidence; however, a reading of the report as a whole shows the examiner considered the Veteran's lay statements and in making this statement was generally referring to a lack of objective support of hearing loss in service due to the absence of service treatment records or medical records contemporaneous to service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).   The October 2011 and March 2016 opinions were provided by private audiologists and weigh in favor of the claim.

The Board finds the October 2011 and March 2016 opinions to be less persuasive.  The October 2011 opinion is not supported by a rationale.  It is merely a conclusory statement with no explanation.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  The March 2016 opinion did include a rationale; however, it was not cogent.  The examiner essentially reasoned that the Veteran experienced in-service acoustic trauma, and medical literature supports that acoustic trauma can cause and/or contribute to noise induced hearing loss.  There was no particular discussion as to the unique specifics of the Veteran's case (i.e. the reported use of hearing protection during military service; the report of hearing loss in 2008; and nature and potential impact of the Veteran's post-service noise exposure).  

In light of the deficiencies noted in the October 2011 and March 2016 private opinions, the Board finds the January 2016 VA medical opinion to be most persuasive.  The examiner considered the Veteran's statements, to include in-service noise exposure and that he first began to experience hearing difficulty approximately 3 years prior to the May 2011 VA examination.  The examiner implicitly acknowledged that noise exposure can cause hearing loss; however, citing medical literature, he stated that the definitive consensus in the medical community is that noise exposure does not cause a delayed onset of hearing loss.  The Board finds this rationale to be more thorough and informative than the rationale provided by the March 2016 private examiner.

Accordingly, there is no doubt to be resolved, the evidence weighs against a finding that the Veteran's current bilateral hearing loss is related to his active service.  To the extent that the Veteran has asserted otherwise, the Board finds he is not competent to render such an etiological opinion.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  Service connection for bilateral hearing loss is not warranted on a direct basis.

The evidence does not show that chronic bilateral hearing loss manifest to a degree of 10 percent or more within a year of discharge from service.  See 38 C.F.R. § 3.303(b) ("For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."); 38 C.F.R. §§ 3.307(a)(3), 3.309(a); see Fountain v. McDonald, 27 Vet. App. 258, 264 (2015) (sensorineural hearing loss is considered subject to § 3.309(a) as an organic disease of the nervous system).  Thus, service connection for bilateral hearing loss is not warranted on a presumptive basis for chronic diseases.  38 C.F.R. § 3.309(a).  The Board has also considered whether service connection is warranted based on a continuity of symptomatology framework.  38 C.F.R. § 3.303(b).  The evidence in support of a continuity of symptomatology is the Veteran's lay statements.  While the Veteran is competent to identify a decrease in hearing acuity that would begin during and continue after discharge from service, the Board has found the Veteran's statements in this regard to not be credible.  Thus, service connection based on a continuity of symptomatology under § 3.303(b) is not warranted.  



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


